Citation Nr: 0400341	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether there was clear and unmistakable error in an July 
1988 RO rating decision which assigned an effective date of 
March 11, 1988, for an 80 percent evaluation for service-
connected seizure disorder.

2.  Whether there was clear and unmistakable error in an 
April 1990 rating decision which assigned an effective date 
of December 8, 1988, for a 20 percent evaluation for service-
connected cervical discogenic disease with fusion of the C5-
C6 and C6-C7 vertebrae, limitation of motion, decreased left 
hand grip and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1959 in the United States Marine Corps.  He also served 
from July 1963 to November 1963 in the United States Air 
Force and from August 1966 to April 1979 in the United States 
Navy.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The action on appeal denied the 
veteran's claim for an earlier effective date prior to 
December 8, 1988, for a 20 percent evaluation assigned to his 
service-connected cervical discogenic disease with fusion of 
the C5-C6 and C6-C7 vertebrae, limitation of motion, 
decreased left hand grip and dizziness, on the basis of clear 
and unmistakable error with regard to an April 1990 RO rating 
decision.  The action on appeal also denied the veteran's 
claim for an earlier effective date prior to March 11, 1988, 
for an 80 percent evaluation assigned to his service-
connected seizure disorder, on the basis of clear and 
unmistakable error with regard to a July 1988 RO rating 
decision.  


FINDINGS OF FACT

1.  The July 1988 rating decision which granted an 80 percent 
evaluation for seizure disorder effective on March 11, 1988 
applied existing statutes and regulations and was supported 
by evidence then of record; it did not involve undebatable 
error which, had it not been made, would have manifestly 
changed the outcome of the decision.

2.  When the RO decided the claim in July 1988, the correct 
facts as they were known at the time were before the RO, and 
the RO correctly applied the applicable laws and regulations.

3.  The April 1990 rating decision which assigned an 
effective date of December 8, 1988, for a 20 percent 
evaluation for cervical discogenic disease with fusion of the 
C5-C6 and C6-C7 vertebrae, limitation of motion, decreased 
left hand grip and dizziness applied existing statutes and 
regulations and was supported by evidence then of record; it 
did not involve undebatable error which, had it not been 
made, would have manifestly changed the outcome of the 
decision.

4.  When the RO decided the claim in April 1990, the correct 
facts as they were known at the time were before the RO, and 
the RO correctly applied the applicable laws and regulations.


CONCLUSIONS OF LAW

1.  The July 1988  rating decision which granted an 80 
percent evaluation for seizure disorder effective on March 
11, 1988 did not contain clear and unmistakable error.  38 
C.F.R. § 3.105(a) (2003).

2.  The April 1990  rating decision which assigned an 
effective date of December 8, 1988, for a 20 percent 
evaluation for cervical discogenic disease with fusion of the 
C5-C6 and C6-C7 vertebrae, limitation of motion, decreased 
left hand grip and dizziness, did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The United States Court of Appeals for Veterans 
Claims has held, however, that the notice and duty-to-assist 
provisions of VCAA are not applicable in claims of clear and 
unmistakable error because such claims must be decided on the 
basis of the record as it existed at the time of the decision 
in which error is alleged.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  Although, in Livesay the Court was reviewing a 
claim for CUE in a decision of the Board of Veterans' 
Appeals, the reasons for not applying VCAA are also 
applicable to cases involving claims of CUE in an RO 
decision.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Applicable laws and regulations: Clear and Unmistakable Error 
(CUE)

In Damrel v. Brown, 6 Vet. App. 242 (1994) the Court 
synthesized the case law on the proper test to determine if 
there is clear and unmistakable error (CUE), as previously 
set forth in Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  In Damrel the Court held that for there to be CUE 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple agreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question."  Damrel, at 245.

Moreover, in view of the standard that error must be 
undebatable and about which reasonable minds cannot differ, 
the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
(West 2002) can never be applicable in a claim of CUE.  CUE 
either exists undebatably or there is no CUE within the 
meaning of 38 C.F.R. § 3.105(a) (2002).  Russell v. Principi, 
3 Vet. App. 310, 314 (1992).

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers it compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "To warrant 
review by the Board, a claim of [CUE] must be raised with 
specificity regarding when and how [CUE] occurred."  
McIntosh v. Brown, 4 Vet. App. 553, 561 (1993).  "[S]imply 
to claim CUE on the basis that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE."  Fugo, at 44.  "It 
must be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo, 
at 44.

(a.)  Whether there was clear and unmistakable error in an 
July 1988 RO rating decision which assigned an effective date 
of March 11, 1988, for an 80 percent evaluation for service-
connected seizure disorder.

The history of the veteran's claim shows that during service 
he received treatment for grand mal seizures during his last 
period of military service in 1974.  He was placed on 
medications to control his seizures and did not suffer from 
further seizures for the remainder of his final period of 
service.  Following his separation from active duty on April 
6, 1979, he was granted service connection and a 10 percent 
rating for seizure disorder, effective from April 7, 1979.  
Thereafter, the claims file does not show any activity on 
part of the veteran regarding his seizure claim until March 
11, 1988, when VA received correspondence from him in which 
he described increased seizure episodes.  This was regarded 
as an application to reopen his claim for an increased rating 
for seizure disorder.  Pursuant to his claim, he was examined 
by VA in May 1988 for frequency of his seizure attacks.  This 
examination report shows that the veteran experienced 
approximately 6 - 7 seizure episodes per day.  Based on these 
findings the RO granted the veteran an increased rating, from 
10 percent to 80 percent, for seizure disorder, effective 
from March 11, 1988.

The rating code then in effect for rating seizures was 
contained in 38 C.F.R. § 4.124a, Diagnostic Code 8910.  It 
provides for a 10 percent evaluation for a confirmed 
diagnosis of epilepsy with a history of seizures.  [Note: 
When continuous medication is shown necessary for the control 
of epilepsy, the minimum evaluation will be 10 percent (not 
to be combined with any other rating for epilepsy.)]  
Assignment of a 20 percent rating under this code is 
warranted when there is at least 1 major seizure in the last 
2 years; or at least 2 minor seizures in the last 6 months.  
Assignment of a 40 percent rating is warranted when there is 
at least 1 major seizure in the last 6 months or 2 in the 
last year; or averaging at least 5 to 8 minor seizures 
weekly.  Assignment of a 60 percent rating is warranted when 
there is an average of at least 1 major seizure in 4 months 
over the last year; or 9 to 10 minor seizures per week.  
Assignment of an 80 percent rating is warranted when there is 
an average of at least 1 major seizure in 3 months over the 
last year; or more than 10 minor seizures weekly.  Assignment 
of a 100 percent rating is warranted when there is an average 
of at least one major seizure per month over the last year.

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  The effective date 
for an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date.  Otherwise, the date of the receipt of 
claim.  See 38 C.F.R. § 3.400 (o)(2).

The veteran now raises the claim of CUE.  His contends that 
in the rating decision of July 1988 VA had committed a clear 
and unmistakable error by not assigning an effective date 
prior to March 11, 1988 for the award of an 80 percent rating 
for his service-connected seizure disorder.  He alleges that 
there was error or failure on the part of VA to properly 
evaluate the evidence of record at the time as it pertained 
to the status of his seizure disorder.  This, in essence, is 
a claim that the VA improper weighted or evaluated the 
evidence.  See Fugo.  "(S)imply to claim CUE on the basis 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE."  Fugo, at 44.  "It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger."  We further find that 
there is nothing to indicate that there was clear and 
unmistakable error on part of VA in its interpretation and 
application of the laws and regulations which were then in 
effect as they pertained to rating the veteran's seizure 
disorder.  The effective date of March 11, 1988 for the 80 
percent rating was predicated on the date on which VA first 
received the veteran's claim for an increased evaluation in 
excess of 10 percent for seizures.  There is no objective 
evidence associated with the record at the time of the July 
1988 rating decision to indicate that during the one-year 
period prior to March 11, 1988, the veteran's seizures were 
manifested by an average of at least 1 major seizure in 3 
months over the last year, or more than 10 minor seizures 
weekly.  We thus conclude that there was no clear and 
unmistakable error on part of VA for assigning an 80 percent 
rating to the veteran's seizure disorder effective on March 
11, 1988.

(b.)  Whether there was clear and unmistakable error in an 
April 1990 RO rating decision which assigned an effective 
date of December 8, 1988, for a 20 percent evaluation for 
service-connected cervical discogenic disease with fusion of 
the C5-C6 and C6-C7 vertebrae, limitation of motion, 
decreased left hand grip and dizziness.

The history of the veteran's claim shows that during active 
service he underwent a cervical diskectomy with cervical 
fusion of the C5-C6 and C6-C7 vertebrae in 1973.  He was 
honorably discharged from his final period of active duty on 
April 6, 1979.  In a September 1979 RO rating decision he was 
granted service connection for cervical discogenic disease 
with fusion of the C5-C6, C6-C7 vertebrae, limitation of 
motion and decreased left hand grip, effective from April 7, 
1979.  This is the date upon which his entitlement to VA 
compensation first arose following his separation from 
service.  See 38 C.F.R. § 3.400.

In the course of the claim the veteran was awarded a 40 
percent evaluation for his service-connected cervical spine 
disability, effective from April 7, 1979.  The 40 percent 
evaluation was based on medical records dated for the period 
of 1979 - 1980 which show that the veteran's disability was 
manifested during this period by pain, limitation of cervical 
motion and neuropathy of the left arm with loss of strength.  
The cervical spine disability was rated using the criteria 
for intervertebral disc syndrome contained in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The rating criteria then in 
effect provided for a 10 percent evaluation for mild 
intervertebral disc syndrome.  Assignment of a 20 percent 
rating was warranted for moderate intervertebral disc 
syndrome manifested by recurring attacks.  Assignment of a 40 
percent rating was warranted for severe intervertebral disc 
syndrome  manifested by recurring attacks with intermittent 
relief.  Assignment of a 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome  manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc with little intermittent relief.

In January 1988 a medical opinion was received from the 
veteran's treating neurologist which linked the veteran's 
long history of recurring spells of dizziness with his 
service-connected cervical spine disability.  Prior to then, 
the veteran's medical records contained references to the 
veteran's complaints of chronic dizziness but there was no 
medical opinion which objectively linked this symptom with 
his cervical spine disability.  A claim of entitlement to 
service connection for dizziness which was submitted prior to 
the date of the neurologist's nexus opinion was denied in an 
October 1987 appellate decision of the Board.  Based on the 
January 1988 neurologist's opinion, the RO granted the 
veteran service connection for dizziness as a disabling 
aspect of his cervical spine disability in a February 1988 
rating decision.  His disability was thereafter characterized 
as cervical discogenic disease with fusion of the C5-C6, C6-
C7 vertebrae, limitation of motion, decreased left hand grip 
and dizziness.

The 40 percent rating assigned to the veteran's cervical 
discogenic disease with fusion of the C5-C6, C6-C7 vertebrae, 
limitation of motion, decreased left hand grip and dizziness 
remained in effect until December 8, 1988.  The claims file 
shows that in July 1988 the veteran filed for a rating 
increase for his cervical spine disability.  He was scheduled 
for a VA examination which was conducted on December 8, 1998.  
The VA examination report shows that he complained of having 
neck pain and upper extremity weakness.  Objective medical 
examination revealed that his cervical spine had normal range 
of forward flexion and limitation of motion on backward 
extension and left and right rotation.  Although he 
complained of weakness in his upper extremities he was shown 
to have intact muscle strength in both arms with 2+ deep 
tendon reflexes, symmetrically, in both biceps, triceps and 
brachial radialis with intact sensation and good grip 
strength on objective neurological examination.  Based on 
these findings, the RO determined that the findings obtained 
on the December 8, 1988 VA examination showed an improvement 
in the veteran's service-connected cervical discogenic 
disease with fusion of the C5-C6, C6-C7 vertebrae, limitation 
of motion, decreased left hand grip and dizziness.  In a 
February 1989 rating decision the RO reduced the 40 percent 
rating to 10 percent, effective on December 8, 1988.  

The veteran appealed the February 1989 RO rating decision to 
the Board.  In a March 1990 appellate decision the Board 
determined that a 20 percent evaluation was a more accurate 
reflection of the state of the veteran's cervical spine 
disability.  We note that the February 1989 RO rating 
decision was subsumed by the March 1990 Board decision.  (See 
38 C.F.R. § 20.1104 (2002): when a determination of the 
agency of original jurisdiction (i.e., the RO) is affirmed by 
the Board, such determination is subsumed by the final 
appellate decision.)  The Board decision was implemented by 
an April 1990 RO decision which assigned a 20 percent rating 
for the cervical spine disability effective from December 8, 
1988.  The claims folder shows that the veteran did not 
timely appeal either the March 1990 Board decision or the 
April 1990 RO decision which implemented this appellate 
determination.  As the Board decision did not address the 
effective date issue and left it to the RO to determine the 
appropriate effective date for the 20 percent rating award, 
we find that the issue before us on appeal is a claim of CUE 
regarding the April 1990 RO decision assigning an effective 
date of December 8, 1988 for the 20 percent evaluation for 
the veteran's cervical discogenic disease with fusion of the 
C5-C6 and C6-C7 vertebrae, limitation of motion, decreased 
left hand grip and dizziness.  

The veteran's essential contention is that there was failure 
on the part of the RO to properly evaluate the evidence of 
record at the time as it pertained to the status of his 
cervical spine disability and that had it done so it would 
have assigned an effective date prior to December 8, 1988 for 
the 20 percent rating.  This, in essence, is a claim that the 
VA improper weighted or evaluated the evidence.  See Fugo.  
"(S)imply to claim CUE on the basis that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE."  
Fugo, at 44.  "It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger."  We find that there is nothing to 
indicate that there was clear and unmistakable error on part 
of VA in its interpretation and application of the laws and 
regulations which were then in effect as they pertained to 
rating the veteran's cervical spine disability.  The 
effective date of December 8, 1988 for the 20 percent rating 
was predicated on the date of the VA examination in which the 
state of his cervical spine disability was objectively 
demonstrated.  We thus conclude that there was no clear and 
unmistakable error on part of VA for the effective date 
assigned.  


ORDER

The claim of CUE with respect to an July 1988 RO rating 
decision which assigned an effective date of March 11, 1988, 
for an 80 percent evaluation for service-connected seizure 
disorder is denied.

The claim of CUE with respect to an April 1990 RO rating 
decision which assigned an effective date of December 8, 
1988, for a 20 percent evaluation for service-connected 
cervical discogenic disease with fusion of the C5-C6 and C6-
C7 vertebrae, limitation of motion, decreased left hand grip 
and dizziness is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



